Citation Nr: 1106085	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for recurrent pterygium of the 
right eye, rated noncompensable prior to September 29, 2009 and 
10 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.  He received the Combat Action Ribbon and Purple Heart 
Medal.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that decision, the RO denied entitlement to an increased 
(compensable) rating for recurrent pterygium of the right eye.

The Veteran testified before the undersigned at a May 2006 
hearing at the RO's satellite office in San Antonio, Texas 
(Travel Board hearing).  A transcript of that hearing has been 
associated with his claims folder.

In September 2006, May 2007, and October 2009, the Board remanded 
this matter for further development.

In September 2010, the RO assigned an increased, 10 percent, 
rating for recurrent pterygium of the right eye, effective 
September 29, 2009.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for an increased rating for 
recurrent pterygium of the right eye remains before the Board.

The issues of entitlement to service connection for 
headaches and whether new and material evidence has been 
received to reopen a claim for service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's right eye disability is currently rated under 
38 C.F.R. § 4.79, Diagnostic Code 6090 (2010), for diplopia.

The Veteran was afforded a VA eye examination in March 2010 to 
assess the current severity of his service-connected right eye 
disability.  The examination report indicates that the Veteran 
had a history of double vision in both eyes and examination 
revealed diplopia that occurred more than occasionally and was 
not correctable by spectacles.

Visual field was determined using Goldmann Perimeter Chart 
testing and the completed Goldmann chart, showing diplopia in all 
four quadrants, is included in the claims file.  However, it is 
unclear as to whether the recorded visual field measurements 
pertain to just the right eye or both eyes, and if the Goldmann 
chart only applies to the right eye, whether any Goldmann testing 
was completed and recorded for the left eye.

Although not service connected, the left eye is potentially 
ratable as part of the right eye disability under 38 C.F.R. 
§ 3.383 (2010).  Information concerning the extent of diplopia in 
the left eye is necessary because, the right eye rating is 
dependent upon these findings.  A remand is unfortunately again 
necessary to seek clarification from the optometrist who 
conducted the March 2010 VA examination and, if necessary, 
schedule the Veteran for a new VA eye examination to assess the 
current severity of the recurrent pterygium of the right eye.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the optometrist who 
conducted the March 2010 VA examination to 
clarify whether the Goldmann chart 
submitted with the March 2010 examination 
report pertains only to the right eye or 
both eyes.  If the Goldmann chart only 
pertains to the right eye, the physician 
should also be asked to clarify whether 
Goldmann Chart testing was conducted for 
the left eye and, if so, he should provide 
the completed chart to be included in the 
claims file.

2.  If, the physician who conducted the 
March 2010 VA eye examination is unable to 
provide the necessary information regarding 
Goldmann testing of the left eye; schedule 
the Veteran for a new VA eye examination to 
assess the current severity of the service-
connected right eye disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  
  
The examiner should determine and record 
the central visual acuity of both eyes and 
determine and record the visual fields of 
both eyes using Goldmann Perimeter Chart 
testing with the measurements provided for 
all relevant quadrants in both eyes.  The 
completed Goldmann charts must be included 
with the examination report.

3.  The AOJ should review any examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

